UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: August 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. EXB | Claymore/Beacon Global Exchanges, Brokers & Asset Managers Index ETF Portfolio of Investments August 31, 2010 (unaudited) Number of Shares Description Value Common Stocks- 98.5% Australia - 5.9% ASX Ltd. $ IOOF Holdings Ltd. Macquarie Group Ltd. Perpetual Ltd. Bermuda - 1.7% Invesco Ltd. Thunder Sky Battery Ltd. (a) Canada - 2.8% Canaccord Financial, Inc. CI Financial Corp. DundeeWealth, Inc. GMP Capital, Inc. IGM Financial, Inc. TMX Group, Inc. Cayman Islands - 0.2% Gartmore Group Ltd. (a) Germany - 5.1% Deutsche Boerse AG Hong Kong - 5.4% Hong Kong Exchanges and Clearing Ltd. Italy - 0.2% Azimut Holding SpA Banca Generali SpA Japan - 9.1% Daiwa Securities Group, Inc. Jafco Co. Ltd. kabu.com Securities Co. Ltd. Matsui Securities Co. Ltd. Mizuho Securities Co. Ltd. 9 Monex Group, Inc. Nomura Holdings, Inc. Okasan Securities Group, Inc. 4 Osaka Securities Exchange Co. Ltd. 96 SBI Holdings, Inc. Tokai Tokyo Financial Holdings, Inc. Mexico - 0.5% Bolsa Mexicana de Valores SAB de CV Netherlands - 0.3% BinckBank NV Pakistan - 0.0%* Arif Habib Securities Ltd. (a) Singapore - 2.5% Singapore Exchange Ltd. South Africa - 0.4% JSE Ltd. Spain - 0.9% Bolsas y Mercados Espanoles SA Sweden - 0.5% Ratos AB - Class B Switzerland - 1.9% EFG International AG GAM Holding AG (a) Julius Baer Group Ltd. United Kingdom - 5.3% 3i Group PLC Aberdeen Asset Management PLC Evolution Group PLC ICAP PLC Intermediate Capital Group PLC London Stock Exchange Group PLC Man Group PLC Schroders PLC Tullett Prebon PLC United States - 55.8% Affiliated Managers Group, Inc. (a) American Capital Ltd. (a) Ameriprise Financial, Inc. Apollo Investment Corp. Ares Capital Corp. Artio Global Investors, Inc. Bank of New York Mellon Corp. BGC Partners, Inc. - Class A BlackRock, Inc. 94 BlackRock Kelso Capital Corp. Charles Schwab Corp. CME Group, Inc. 93 Cohen & Steers, Inc. E*Trade Financial Corp. (a) Eaton Vance Corp. FBR Capital Markets Corp. (a) Federated Investors, Inc. - Class B Franklin Resources, Inc. GFI Group, Inc. GLG Partners, Inc. (a) Goldman Sachs Group, Inc. Greenhill & Co., Inc. IntercontinentalExchange, Inc. (a) International Assets Holding Corp. (a) Investment Technology Group, Inc. (a) Janus Capital Group, Inc. Jefferies Group, Inc. KBW, Inc. (a) Knight Capital Group, Inc. - Class A (a) Legg Mason, Inc. MarketAxess Holdings, Inc. MF Global Holdings Ltd. (a) Morgan Stanley Nasdaq OMX Group, Inc. (a) Northern Trust Corp. NYSE Euronext optionsXpress Holdings, Inc. (a) Piper Jaffray Cos. (a) Prospect Capital Corp. Raymond James Financial, Inc. SEI Investments Co. Solar Capital Ltd. State Street Corp. Stifel Financial Corp. (a) SWS Group, Inc. T Rowe Price Group, Inc. TD Ameritrade Holding Corp. (a) 1 Teton Advisors, Inc. - Class B (a) (b) 1 TradeStation Group, Inc. (a) Waddell & Reed Financial, Inc. - Class A Total Common Stocks - 98.5% (Cost $4,605,747) Master Limited Partnerships - 1.3% United States - 1.3% AllianceBernstein Holding L.P. Blackstone Group L.P. Fortress Investment Group LLC - Class A (a) Och-Ziff Capital Management Group LLC - Class A Total Master Limited Partnerships (Cost $49,894) Total Investments - 99.8% (Cost $4,655,641) Other Assets in excess of Liabilities - 0.2% Net Assets - 100.0% $ * Less than 0.1% AB - Stock Company AG - Corporation LLC - Limited Liability Company L.P. - Limited Partnership NV - Publicly Traded Company PLC - Public Limited Company SA - Corporation SAB de CV - Publicly Traded Company SpA - Joint Stock Company (a) Non-income producing security. (b) Securities are valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $1 which represents 0.0% of net assets. Sector Breakdown* Financials % * Subject to change daily.Based on long-term investments. See previously submitted notes to financial statements for the period ended May 31, 2010. At August 31, 2010, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments $ In accordance with ASC 820, Fair Value Measurements and Disclosures ("ASC 820") fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability.ASC 820 establishes three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund has adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reasons(s) for the transfer and iii) purchases, sales, issuances and settlements on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009 however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using quoted prices that are fair valued using procedures approved by the Board of Trustees. The Fund did not have any Level 3 securities at August 31, 2010. The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of August 31, 2010. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks Financials $ $
